Per Cubiam.
This case must be governed by the principle of Murphy v. Cunningham, ante 467.
The only error complained of is, that the judgment should have been for the plaintiffs and not for the defendants, as by the record appears.
The evidence was conflicting, and whether judgment should have gone for the plaintiffs, or against them, depends upon whether credit was due to the witnesses called for them, or to those who were called for their adversary. The judge who presided below, and before whom the issue was tried, without a jury, gave credit to the letter, and it does not lie with us to review his action in this regard.
The judgment is affirmed, with costs.

Affirmed.